talentReef Pre-Q™ Employment Application Cody D. Champagne

    

 

 

 

 

 

 

BZ || Last Name Furst Name Last Updated
Champagne Cody Don September 08, 2016
Street Address Apartment/Box Number/Etc Req.@
2147169
City State/Province Zip/Postal Code = Country
Fort Worth Texas 76115 United States
Prnmary Telephone Number Secondary Telephone Number
| E-ma ess SSN
— xxx| xx |

 

 

 

 

As an equal opportunity employer, Reata Restaurant Mgmt Co, LLC considers applicants for all positions
without regard to race, color, sex, religion, national origin, disability, age, height, weight, marital status,
sexual orientation, familial status, genetic information or any other characteristic or protected classes as
defined by federal, state, or local law.

 

 

PERSONAL INFORMATION
Are You 18 Years or Older? IfNO--> Can you provide a Work Pemut? Are you legally eligible to work in the Do You Have Reliable Transportation?
(YES/NO) (YES/NO) country where you wish to work? (YES/NO)
(YES/NO)
YES YES YES

 

Tell Us About Yourself
| have a wealth of experience in high volume retail and restaurant management, and | thoroughly enjoy setting
up an environment for growth.

 

WORK SCHEDULE / PREFERENCES / AVAILABILITY

 

 

 

 

 

 

If Offered a Position, What is the Earliest Date You Can Start? (Check ONE) What are your Minimum Expected How far are you willing to

7) immediatety () 1to2Weeks [) Over 2 Weeks Sanaa 50,000 per Year travel to work? 25 Mi
Work Preference? - (Full Time, Part Time, Second Choice (Optional) Third Choice (Optional) If Necessary, are you willing
oF SRN Full Time Part Time ce
Shift Preference? ~ (Days, Second Choice (Optional) Third Choice (Optional) (Yes, Occasionally, No)
Enea hee) Days Nights YES
Select Which Days of the Week You are Available to Work (Check All That Apply)

Fa MON wi TUE iw} WED wY THU i FRI al SAT 7 SUN i Holidays

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Select the HIGHEST Grade you Completed in High School/Secondary School (Check ONE) Did You Graduate?
(8th Grade or Less (3th Grade [10th Grade (1D 1th Grade ZH 12nGrade | (YESNO) WES
High School/Secondary School Name School City State/Province School Country
Southwest Hs Fort Worth Texas United States
Select the HIGHEST Level of Education Completed in College/University (Check ONE)
oO No College/Univ. Pa) Some College/Univ. CO Associate's Degree/Cert [-] Bachelor's Degree oO Master's Degree or Higher
College/University Name College/University City State/Province College Country
University Of Texas At Arlington Arlington Texas United States
Describe Course of Study
Philosophy
Trade School Name Trade School City Trade School Trade School Country
State/Province
Describe Course of Study
Jul, 23, 2019 "Taking the Guesswork Out of Hiring” —>
talentReef
9°36:49 AM EDT Copyright © 1997-2019 talentReef Inc. All Rights Reserved.

Exhibit 1.
      

talentReef Pre-Q™’ Employment Application “°°” Cody D. Champagne

EMPLOYMENT HISTORY

 
   

 

 

 

 

PRESENT or LAST Employer's Company Name Employer's City Employer's State/Province Employer's Country
Studio Movie Grill | Arlington | Texas | United States
Employment Start Date Month Year Are you still Employed with this Company? IfNO--> Employment End Date Month Year
May 2018 [ESNO) NO | June [2016
May We Contact this Employer for a Reference? HW YES --> Supervisor's / Manager's Name Supervisor's / Manager's Phone Number
(YESINO) YES | Michael Bugler | 704-307-7787
Last title or position held
Unit Manager | |

 

Duties and responsibilities

Bar/Box office management. 40+ direct reports, P/L accountability, LBW cost management and vendor relationship
management

 

 

 

 

 

 

Why Have You Left or Plan on Leaving This Company (Check ONE) Lj Fired or Asked to Resign (_) Better opportunity
[) Conflicting Views () Work Shortage (_] Position Eliminated [7] Other
PREVIOUS Employer's Company Name Employer's City Employer's State/Province Employer's Country
Rio Mambo | Fort Worth | Texas | United States
Employment Start Date Month Year |Are you still Employed with this Company? If NO--> Employment End Date Month Year
May [2014 |(XPSNO) NO | June |2015
May We Contact this Employer for a Reference? If YES --> Supervisor's / Manager's Name Supervisor's / Manager's Phone Number
y J *
(ESO) YES | Victor Gonzales | 817-423-3124
Last title or position held
Manager | |

 

Duties and responsibilities
Guest relations, training, cost control, liquor inventory management

 

 

 

 

 

 

Why Have You Left or Plan on Leaving This Company (Check ONE) (_] Fired or Asked to Resign “| Better opportunity
(J Conflicting Views () Work Shortage (J Position Eliminated (1 Other
PREVIOUS Employer's Company Name Employer's City Employer's State/Province Employer's Country
Best Buy | Fort Worth | Texas | United States
Employment Start Date Month Year = |Are you still Employed with this Company? IfNO--> Employment End Date Month Year
September [2013 |*S%°) NO | April |2014
May We Contact this Employer for a Reference? If YES --> Supervisor's / Manager's Name Supervisor's / Manager's Phone Number
Senn YES | Lisa Mathis | 817-789-2360
Last title or position held
Sales Supervisor | |

 

Duties and responsibilities
Training, driving sales, scheduling, P/L accountability

 

 

 

 

 

 

 

 

 

Why Have You Left or Plan on Leaving This Company (Check ONE) CL] Fired or Asked to Resign OC Better opportunity

) Conflicting Views LJ Work Shortage (4) Position Eliminated {-] Other

| REFERENCE 1 REFERENCE 2 REFERENCE 3
Reference Name Reference Name Reference Name

Michael Bugler Mike Manouel Joseph Coffee

Reference City Reference State/Province Reference City Reference State/Province Reference City Reference State/Province
Relationship (Acquaintance/Friend, Co-Worker or Relationship (Acquaintance/Friend, Co-Worker or Relationship (Acquaintance/Friend, Co-Worker or
Supervisor) Supervisor Supervisor) Co-worker Supervisor) Co-worker
Years Acquainted Phone Number Years Acquainted Phone Number Years Acquainted Phone Number

 

 

 

 

 

 

 

Jul, 23, 2079 "Taking the Guesswork Out of Hiring”

eee [—7tR ef
9:36:53 AM EDT Copyright © 1997-2019 talentReef Inc. All Rights Reserved. bit of
talentReef Posi-Fit™ Survey ‘a9°°) Cody D. Champagne

 

Location Department Position

03, Fort Worth TX FOH Staff Server

POSITION DESCRIPTION (Req. #: 2147169)

Job Title: Server

Supervisor: General Manager & Service Managers

General Responsibilities:

Servers are expected to provide Legendary Service. As a server, your mission is to treat all Guests as if they are in
your own home. Your knowledge of food, drinks and the operations is the key to providing a sophisticated dining
experience. With clear direction and communication from the Management Team and other Leaders you will be held
accountable to company specifications, to be an effective team player, and to effectively clean and maintain the wait
stations, small wares, utensils, and unit facilities.

Specific Duties:

 

e Report to work as scheduled, on time, well-groomed and dressed in proper uniform.

e Effectively sell, coordinate and deliver food and drinks to each guest as ordered.

* Perform Reata’s 10 Step to Server Excellence to each table in assigned section.

* Know ail table numbers and seat number for the entire restaurant.

« Know extensively brunch, lunch, dinner, wine and alcohol menus.

« Exhibit unsurpassed customer service and hospitality to each guest.

e Responsible for turning tables in an appropriate time frame for a dining experience of multiple seating

¢ Create client relationships with guests.

e Handle customer complaints in a calm, courteous manner. Inform supervisor of any customer complaints or suggestions.

e Monitor and maintain the cleanliness of the dining room and the server stations with continuous side work.

e Practice teamwork by assisting other employees whenever needed.

e Perform all opening and closing side work as required.

* Perform any extended duties as assigned by a manager.

e Protect Reata Restaurant from liability under Dram Shop Rule by practicing responsible alcohol service measures at
all times.

e Understand and enforce local Alcoho! and Beverage Commission laws and regulations.

Qualifications:
e Must be 18 years of age.
© 2-3 years in full service, upscale dining experience
e Experience with Micros POS system a plus
e Strong verbal communication & customer service skills
® Thrives in a fast paced environment and is a team player

SERVER QUESTIONS ANSWERS
Q. 01) Have you ever worked for this company before? No

(Yes, No)

 

 

Q. 02) How many years experience do you have in the position At least 4 or more years
for which you are interested?

(No Experience, Less than one year, At least 1 to 3 years, At
least 4 or more years)

 

Q. 03) How many employers have you worked for in the past two Two
years?
(One, Two, Three, Four or more, None)

 

 

 

 

Jul. 23, 2019 “Taking the Guesswork Out of Hiring” Get
Lc talentRe
9:36:53 AM EDT Copyright © 1997-2019 talentReef Inc. All Rights Reserved.

Exhibit 1-
talentReef Posi-Fit*’ Survey ‘°49°4) Cody D. Champagne

     

 

Location Department Position
03, Fort Worth TX FOH Staff Server
SS) 1 Ad eee ate Ol BS) ANSWERS
Q. 04) Are you able to perform the essential duties of the Yes

position for which you are applying with or without
reasonable accommodation(s)?

(Yes, No)

 

Q.05) Are you able to lift up to 50 Ibs and stand on your feet Yes
for long periods of time, with, or without an
accommodation?

(Yes, No)

 

Q. 06) How would you define your teamwork abilities? You are a team player and a good leader

(You are a team player, You work best alone, You are a team
player and a good leader, You are unsure)

 

Q. 07) Can you perform well in a fast-paced service environment? All the time
(All the time, Most of the time, Never, Don’t Know, No experience)

 

Q. 08) How experienced are you at working with a computerized Experienced
point of sale system?
(Experienced, Limited experience, No experience)

 

 

Q. 09) Are you willing to wear a uniform and follow grooming Yes
standards?
(Yes, No)
Q. 10) What are your thoughts on working beyond your normal Whatever it takes

scheduled hours?

(You work scheduled hours only, Only in extreme situations,
Whatever it takes)

 

 

 

 

Q.11) Are you willing to work a flexible work schedule Yes
including nights, weekends and holidays?
(Yes, No)
Q. 12) When solving a problem, which best describes you? Try to solve, then employ the assistance of your
(Contact your supervisor immediately, Try to solve, then employ supervisor
the assistance of your supervisor, Continue working with it until
you get it)
Q. 13) Rate your knowledge with handling customer complaints? Exceptional
(No experience, Poor, Average, Good, Exceptional)
Q. 14) When dealing with difficult guests, you should: Politely reassure the guest you will take care of
(Ignore them, Call your supervisor and seek assistance, Explain their problem

to the guest why they shouldn't get upset, Politely reassure the
guest you will take care of their problem)

 

 

 

 

 

 

Q. 15) | am willing to do tasks outside of my job description Yes
which may include other side duties.
(Yes, No}
Q. 16) Do you enjoy working with and serving the public? All the time
(All the time, Most of the time, Never, Don't Know, No experience)
Jul, 23, 2019 "Taking the Guesswork Out of Hiring” Rect
eee ee eee reer eee eee eS talentRe
9:36:53 AM EDT Copyright © 1997-2019 talentReef Inc. All Rights Reserved.

Exhibit 1-
  

talentReef Posi-Fit™ Survey ‘29° Cody D. Champagne

   

Location Department Position

03, Fort Worth TX FOH Staff Server

 

SERVER QUESTIONS ANSWERS

Q. 17) If you saw a co-worker stealing a small item or giving Quietly tell a manager
food to a friend without paying you would:

(ignore it, Announce that they are breaking the rules, Privately
tak to the co-worker and let them know it is inappropriate,
Quietly tell a manager)

 

Q. 18) You are extremely busy and can't seem to get caught up. Let a supervisor know and ask them to assist
You:

(Keep your head down and keep moving, eventually it will slow
down, Ask a coworker to take over some of your workload, Tell the
host to stop seating your section, Let a supervisor know and ask
them to assist)

 

Q. 19) When | am not busy | would: Spend more time with my tables

(Spend more time with my tables, Help out my teammates, Find
something to clean, Go to the kitchen to see if they have extra
food to eat, Take a quick break, it might be the only one | get)

 

Q. 20) You are finishing your closing side-work and you notice Let a manager know and offer to do it
that a coworker has left without doing their share. You

(Leave it undone so someone will notice, Take care of it, they
will return the favor, Let a manager know and offer to do it, Let
a manager know and wait for someone else to do it)

 

Q. 21) Are you currently in school? No
(Yes, No)

 

Q. 22) Are you ServSafe Certified? Yes
(Yes, No)

 

Q. 23) Will you consent to a drug test, background check and Yes
motor vehicle record report prior to employment if the
position you are applying for requires?

(Yes, No)

 

Q. 24) Are you bilingual? No
(Yes, No)

Jul. 23, 2019 "Taking the Guesswork Out of Hiring” Fett
talentRe
9:36:53 AM EDT Copyright © 1997-2019 talentReef Inc. All Rights Reserved.

 

 

 

 

 

Exhibit 1-
talentReef Posi-Fit* Survey ‘23° Cody D. Champagne

Location Department Position

    

 

03, Fort Worth TX FOH Staff Server
SERVER QUESTIONS ANSWERS
Q. 25) PLEASE READ CAREFULLY ] agree
| hereby

certify that the information provided on the application
is accurate to the best of my knowledge and subject to
verification by this company.

| give the employer

the right to contact and obtain job related information
from all references, employers, and educational
institutions and to otherwise verify the accuracy of the
information contained in this application. | hereby
release from liability the employer and its
representatives for seeking, gathering and using such
information and all other persons, corporations or
organizations for furnishing such information. This
information may include, but is not limited to,
verification of previous employment and employment
references, verification of education including request
for transcripts, credit reports, motor vehicle driving
records and criminal reports, etc.

] understand

that if | am employed, any misrepresentation or material
omission made by me on this application will be
sufficient cause for cancellation of this application or
immediate discharge from the employer's service,
whenever it is discovered.

| also understand that

my employment is conditional upon my satisfactorily
passing a drug screening, if one is requested, to be
given by a physician, clinic or other health care
provider selected by the company.

(l agree, I disagree)

Q. 26) PLEASE READ CAREFULLY | agree
|
understand that completion of this form does not
guarantee me a status as an applicant or any
consideration for employment unless | meet all stated
minimum qualifications required of the position for
which | am asking to be considered.
This
application is current for only 60 days. At the
conclusion of this time, if | have not heard from the
employer and still wish to be considered for employment,
it will be necessary to fill out a new application.
/>In the event | am employed, | understand that all
employees are subject to termination with or without
cause and without prior notice at the discretion of the
company, except as may be required by law. If, in the
event | choose to voluntarily terminate my employment, |
am free to do so at any time. If | choose to give proper
notice of termination, the company may either permit me
to continue my employment during the notice period or
may accept my resignation immediately.
| authorize
the company to supply my employment record, in whole or
in part, and in confidence, to any prospective employer, Exhibit 1-
government agency, or other party, with a legal and/or
proper interest.

 

 

 

 
talentReef Posi-Fit*” Survey ‘29°7) Cody D. Champagne

Location Department Position

03, Fort Worth TX FOH Staff Server

SERVER QUESTIONS EAN Eas)
Q.27) PLEASE READ CAREFULLY | agree

|
understand that the employer has implemented the REATA
Restaurant Behavioral Standards for Employment Dispute
Resolution, an alternate dispute resolution program that
the employer and all of its employees must use to
resolve employment-related disputes. | understand that
participation in this program is a mandatory condition
of my employment and that | agree to comply with this
program by becoming employed with the employer at any
time on or after January 1, 2002.
| understand that
by completing and submitting this application for
employment with REATA Restaurant. | understand and agree
that REATA (the "COMPANY"), has a Dispute Resolution
Plan, which is incorporated by reference in this
application. This Plan is the required and exclusive way
for applicants, Employees and the Company to resolve any
and all disputes. | agree to resolve any dispute between
the Company and me arising out of this application or,
if the Company hires me, out of my employment, through
the Dispute Resolution Plan, which includes binding
arbitration as a final step.
| represent and
warrant that | have read the above statements and accept
them as conditions of employment with the company.

(I agree, | disagree)

Jul, 23, 2019 "Taking the Guesswork Out of Hiring” a"
talentRee
9:36:54 AM EDT Copyright © 1997-2019 talentReef inc. All Rights Reserved.

     

 

 

 

 

 

Exhibit 1
 

Application for Employment | . = }
Front of the House | meee Se eke ay

 

Equal access to programs, services and employment is available to all porsons. Those applicants requiring reasonable accommodation
to the applicant and/or interview process should notify a representative of the Eluman Resource Department.

Position(s) applied for Ser Ve Date of application -3_/ L¢ ize Y

Referral Source L Advertisement + Employee Relative L Government Employment Agency

.
[- Private Employment Agency - Other

Name of source (if applicable}

 

 

Name oO ftom vaerr ou

FIRST ond .
Address het st TRcas 76053
: cry STATE
Telephone # Mobile/Beeper/Other Phone # _( ) Social Security i

Ifnecessary, best time to call you at home is ... AK Ties.

 

 

SPPOLINAUDOD DONE Ad DOL FAL CRU PAS ORY EUR DSO UEDUEEEE DEORE EE HEREDEEONERETESOE ERED 2 ANAIPM,

1. May we contact you at WOrK? ..sssssosssssssecssecssesssesesessssvessecassscanrssecsersussccssecsesseesanseeauecssesens dtesenseeasecasesecseseeasscaseeecns + Yes te)

 

 

 

2. If yea, work number and best time to call... sccscssececssssersssessesssessecenccsossceseecesee {3 __AMIPM
3. If you are under 18 and it is required, can you furnish a work pormit? .....ssc.ssses.sae- se seseenesecnevassvscneserevecsnasatesseeacacs - Yes } No
4. If no, please explain

5. Have you submitted an application here before? ........sessssssecensssccsssesssssssssssessssseseecsuscesssessnvesserssassosecesancesessasesoasseouss } Yes tCNg
6. If yes, give date(s) ..sscesscesesessssscsssessessssees senevaeeeasane shesseecasavoracasunesaeeensies ev evevaenessnensarsearsessesensenseasessateeveseessenscs wf fe
7. Have you ever been employed here before? ........cccsccsccecssesssecesessessscsesess secsennecsnesneoesvecnacnseonsseressecsesensaaseanosestesnauece } Yos F &
8. If yes, give date(s) ....s..00 teeta aeenecanveseseesndnenststenasesssesens secsuseteueneresesnsteniseseneees From f f To t /

9. Are you legally eligible for employment in this country’......... sovesneenrvecesensees seesgenoesneoasonsesecaea ssaseeevaseseoss sonsaeoeoneevere €x9 f No

vespreoanenes

10, Date available for work 29 = 26 7LOLY cssninsnininminnimnmmnnnminiununnuiuunnnunen thf

11. Type of employment desired | Part-Time |: ‘Temporary [- Seasonal 7 Educational Co-op

12. Will you relocate if the job requires it? ....0..... f Yes L& Will you travel if job requires it? wos. less) + No
13. Are you ablo to meet the attendance requiraments of the pOSitlon?...sssecsssscseccsssssesessapssseseseosessereseccesessccoseceseccese | Ces) [ No
14, Will you work overtime if required? .........sscsscsesssssssessssensssssssssesssssessseysessuspessurssucesssecessesseessecanseavaneveasaauesaseseuepnese ve [- No

15. Ifno, please explain

 

16, Have you ever been bonded? ..........scsessscsessessessessssesessessesarsenses sernesentseanssesnanesen peennens Mdeaeneasees see saaeecnees en sesas esenee } Yes } No

17, Have you ever been convicted of a crime in the last seven (7) years? ....ccsscscsscsssscesscesseccssessesessssssasesssenvesseaseconecese Yes (xe)

18. If yes, please explain _
CONVICTION WILL NOT NECESSARILY SE A BAR TO EMPLOYMENT EACH INSTANCE AND EXPLANATION WILL BE CONSICERED IN RELATION TO THE POSITION FOR WHICH YOU ARE
APPING

19. Driver’s license number if driving is an essential job function | State TeXo,

Please mark an X in the boxes, which you would be committed to working.
You must commit to one shift in the gray boxes, indicate your choice with an X.
Monday Tuesday Wednesday Thursday Vriday

AMX x x x xX
PM. x x x< x x

AN EQUAL CPPORTUNITY EMPLOYER

 

 

 

 

 

 

 

 

 

 

 

Exhibit 1-
Employment History

a

{
Provide the following information for your past and current employer:

8, assignments or voluntee: activities, starting with the most

recent (use additional sheets if necessary). Explain any gaps in employment in comments section below,

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

EMPLOYER TELEPHONE LEC DATES EMBCOMEDIES SUMMARIZE THE TYPE OF WORK
ed Lo bSte— (3/7) 231-75 0 beacons ReGE OEeat PERFORMED AND JOB RESPONSIBILITIES
ADDRESS _ fp. = ;
Server, Certified treine sr Upofigeur™| Serve The _guesr
j sta Ww
bud: koe! Kener Mah af” 3 malt In Pinel e? frente”
IMMEDIATE SUPERVISOR AND TITLE v
MoT prafting cnough MOnce£& Ma Ke Sure They lepine
REASON FOR LEAVING J _ EG Hels i ,
78 Qo or) Evless th EREINRINAGS etd uo hY, Trom ate Ah the
“$ PER
MAY WE CONTACT FOR REFERENCE? ves) t no + Later Mev, Wipes,
EMPLOYER S7ELEPHONE ” EN
thes Lobere (Waco) (254) F4l 1766 DATES EMPLOYED
ADDRESS . ;
witb \w \Waco de, TK 76710 : Served The G vege
ere” tnd Mule Sure they

 

 

 

IMMEDIATE SUPERVISOR AND TITLE

Net Moronemeagr
REASON FOR LEAVING’

Tunas fare)

 

Left bo LAY

 

MAY WE CONTACT FOR REFERENCE? |/Yes) + No { LATER

   

 

 

EMPLOYER EPHONE

Ra's Brewhovse (ZS 4 )774 e2o0¢

     

    

ch
MH

DAES VEIOEE

De SUMMARIZE THE TYPE OF WORK

PERFORMED AND JOB RESPONSIBILITIES

 

   

 

ADDRESS

5924 \W Vuco hr Tx 7Fe7lo

 

      

Llewe Tre  breles

 

JOB TITLE

 

 

 

 

 

 

 

Hiei
evita uu SSidgdond> Dhicte START lod fPove Stfyrverc.,
IMMEDIATE SUPERVISOR AND TITLE $ L/
Nev porbuhe wnenT -O0
REASON FOR LEAVI KAO WRN eK APD:
« 3 HOUR! ye q
The Mane heme Ty Lnndian ft eae
$

MAY WE GONTACT FOR REFERENCE? - YES kK NO \t LATER
EMPLOYER TELEP E
)

 

 

 

 

 

 

 

SUMMARIZE THE TYPE OF WORK
MLA ( PERFORMED AND JOB RESPONSIBILITIES
ADDRESS Wi A
JOB TITLE
v(k

 

IMMEDIATE SUPERVISOR AND TITLE

 

REASON FOR LEAVING a WP res) AION
rats Ah peiey arate

 

 

 

 
     

 

 

 

| PER

 

MAY WE CONTACT FOR REFERENCE? | YES | NO | LATER

 

 

 

Comments INCLUDING EXPLANATION OF ANY GAPS IN EMPLOYMENT Vik

 

 

Skills and Qualifications — Summarize any special training, skills, license and/or certificates that may qualify you as being able

to perform job-related functions in the position for which you are applying,

LoAm one of ‘the
Miron tment teu an Wwarrs

fat
WV
tyr) ThaK. Plies 2 tre isle

trelneyys a fed loberer ond
to Beep rnc

The

tR-S#fure — Pro bMessonut

Exhibit 1

 
Educational Background IF JOB RELATED .
¢
A. ‘List last three (3) schools attended, ‘ting with most recent. B. List number of yeai_ -ampleted, Cc. Indicate “egree or diploma

earned, if apy. D. rade, Point Averag e OF Class Rank. K. Major field of stud .F Minor field of stud i
J ot Tee aT aK NAS Cte cS * BN aaa

        
   

 

 

 

 

 

 

 

 

 

 

References

List name and telephone number of three business/work references that are not related to you and are not previous supervisors. If not
ap licable, list three school p ersonal references who are e not related to ou,

    

   

 

 

 

 

 

 

 

 

Additional Information

List professional, trade, business, or civic associations and any offices held.

EXCLUDE MEMBERSHIPS THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER
: SIMILARLY PROTECTED STATUS. —_

 

 

 

 

WA wrk

NLA Vk
wh V/A
Wh fh

 

 

List special accomplishments, publications, awards, etc.
EXCLUDE INFORMATION THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER

PROTECTED status. V/A

 

 

 

List any additional information you would like us to consider._ A /A.

 

 

 

 

 

 

Exhibit 1-
 

 

  

 

 

shoe HES ee

 

I hereby certify that the information provided on the
application is accurate to the best of my knowledge and
subject to verification by this company,

I give the employer the right to contact and obtain job related
information from all references, employers, and educational
institutions and to otherwise verify the accuracy of the
information contained in this application. I hereby release
from liability the employer and its representatives for seeking,
gathering and using such information and all other persons,
corporations or organizations for furnishing such information,
This information may include, but is not limited to,
verification of previous employment and employment
references, verification of education including request for
transcripts, credit reports, motor vehicle driving records and
criminal reports, etc.

I understand that if I am employed, any misrepresentation or
material omission made by me on this application will be
sufficient cause for cancellation of this application or
immediate discharge from the employer's service, whenever it
is discovered.

Lalso understand that my employment is conditional upon my
satisfactorily passing a drug screening, if one is requested, to
be given by a physician, clinic or other health care provider
selected by the company,

I understand that completion of this form does not guarantee
me a status as an applicant or any consideration for
employment unless ] meet all stated minimum qualifications
required of the position for which I am asking to be
considered.

This application is current for only 60 days. At the conclusion
of this time, if I have not heard from the employer and still
wish to be considered for employment, it will be necessary to
fill out a new application,

In the event I am employed, 1 understand that all employees
are subject to termination with or without cause and without
prior notice at the discretion of the company, except as may be
required by law. If, in the event I choose to voluntarily
terminate my. employment, I am free to do so at any time. If I
choose to give proper notice of termination, the company may
either permit me to continue my employment during the notice
period or may accept my resignation immediately,

Signature of Applicant Ze
Date: Q {24 Ll 4

PLEASE READ CAREFULLY BEFORE SIGNING

[ authorize the company to supply my employment record, in
whole or in part, and in confidence, to any prospective

employer, government agency, or other party, with a legal
and/or proper interest,

T understand that in performance of my job the Company may
have reason to video, record, use likenesses of or take pictures
of employees to be used in advertisements, promotions and
documents explaining the work done at REATA.

In the event of my employment, J will comply with all rules
and regulations as set forth in the company’s policy manual or
other communications distributed to all employees. I also
understand that if I am hired, I will be required to provide
proof of identity and legal work authorization.

I understand that the employer has
implemented the REATA Restaurant
Behavioral Standards for Employment
Dispute Resolution, an alternate dispute
resolution program that the employer and
all of its employees must use to resolve
employment-related _ disputes. I
understand that participation in this
program is a mandatory condition of my
employment and that I agree to comply
with this program by becoming employed
with the employer at any time on or after
January 1, 2002.

1 understand that by completing and submitting this
application for employment with REATA Restaurant, I
understand and agree that REATA (the "COMPANY"), has a
Dispute Resolution Plan, which is incorporated by reference in
this application. This Plan is the required and exclusive way
for applicants, Employees and the Company to resolve any
and all disputes, I agree to resolye any dispute between the
Company and me arising out of this application or, if the
Company hires me, out of my employment, through the
Dispute Resolution Plan, which includes binding arbitration as
a final step.

I represent and warrant that I have read the above statements
and accept them as conditions of employment with the

ami Date 9/29 /{ 7

Exhibit 1

 

 
Application for Employment |
| Fa
Front of the House

Equal access to programs, services and employment is available to all persons. Those applicants requiring reasonable accommodation
to the applicant and/or interview process should notify a representative of the Human Resource Department.

Position(s) applied for Servet Date of application _. 6 f | ‘1 f l j

Referral Source | Advertisement L Employee | Relative | Government Employment Agency

[en |
Walk-in r Private Employment Agency [ Other

Name of source (if applicable)

rane ee

 

 

 

 

 

 

Badr Lane.
t EL inerth Tt 1613)

Phin STATE :
obile/Becper/Other Phone # ( } Social Security hh
won 2230 sf

or

        
   

 

Telephone #
If necessary, best time to call you at home is ...ccses

1. May we contact you at work?

 

2. If yes, work number and best time to cal! : AMPM
3. If you are under 18 and it is required, can you furnish a work permit? ............ceessessscecessceescssecsesetenseaseassnseecereses f Yes f No

4, If no, please explain

5. Have you submitted an application here before? «os... sscasssesssvescsncesesssecensssaseaversntecsssaseesetacectetesessensncatesesaseess Yes

 

G. If yes, Bive date(s) ...ssccesesserecccenssernees sev sevagvasonsnesssuscansssenneraceasacsesssssessesoaosesesesessnensee sessed csessseuseassoesee cesses ceaseesesoass / /

7. Have you ever been employed hore before? .......:..scesssesresnsvesecsaereecssscceceereererseversetacssereeseseesesosedssseonsansnsseteasedseesees " Yes Co
8. [f yes, give date(s) ..........csecccsscssscscesssenserserereneas evssstntsnintitistinsstsisiessan From _/ i To l i

9. Are you legally eligible for employment in this COUNETY? «cscs csstsssrsesseteccsteccasarereteents seceeseenesecronesanseeseneses Eves } No
10. Date available for Work ........:cecccsessesscessosescnsscseseessenesssrecsernaseessesseassseseneees pessensacecscacsencoasosacecneeneeseagensarenecenstsseaness G pat l } 5
{1. Type of employment desired ¢ [| “Full-Time fF Part-Time > Temporary Seasonal Educational Co-op

12. Will you relocate if the job requires it? J... ee Yes | No Will you travel if job requires it? .............. | Yes Hn)
13. Are you able to meet the attendance requirements of the position?........ souseses seas sisvaseasseaseonersotsasesnssaevessousseesssneoeon € yo) + No

14, Will you work overtime if required? ot secscsecsseserernsesvacsesrsssossesssneansesecnssessansodsentosssnsenseesessaconsderssvossasateoessoees | No

15. If no, please explain

 

 

 

 

~
16. Have you ever boon bonded? ,,....csccesssesecees seaeaeteccecsesteseseseoreusnens seououesecaseseeuesssarsasoenasseensotseensosagsessusnesunerese seas € Yes > - No
17, Have you ever been convicted of a crime in the last sever (7) Years’?.......csssesessessscsesersssssssensarsnessescscanstegesnentons f Yes
18. If yes, please explain dyts. Ds w\_ 7 pit bicthday. J vat oy thf dainkisa aad saskduuted n
CONVICTION WILL NOT NEGEBSARILY BE A BAR SLOYMENT EACH INSTANGE AND EXPZANATION WILL BE CONSIDERED IN RELATION TO THE BOSITION FOR WHICH YOU ARE
19. Driver’s license number if driving is an essential job function State
ae Picase murk an X in the boxes, which you would bo committed to working.
Saad @ You must commit to one shift in the gray boxes, indicate your choice with an X.
poe wit onday Tuesday Wednesday Thursday Friday

 

AM. xX
pm| & x xX XK X

AN EQUAL OPPORTUNITY EMPLOYER

 

 

 

 

 

 

 

 

 

 

 

Exhibit 1.
Employment History

wow

}

\
Provide the following information for your past ana current employers, assignments or volunteer activ .ties, starting with the most
recent (use additional sheets if necessary). Explain any gaps in employment in comments section below.

 

 

 

 

 

 

ei e Clu Bro CA IS4O-945] F se pep MM ARIZE THE TYPE OF WOR
G00 Tppoce ota) 4). Qer 2 | Now | Server, Zen labs, speech
TE ee gt 4 dar, bye babes,
eer Masso Dt _B: rey: Manager "OQ. av jewel. in kikchen, rollig.

 

 

 

44 ee bet Joo Fora chame ean beter |

HOUR -RATEISAL

 

FINAL:

7 chemi Cuna eo, Teal

 

 

 

 

PER
MAY WE CONTACT FOR mes | ves | no KtaTer ‘3. 5 IX wins Serves
EMPLOYE TELEPHONE “DATES EMBL ED a
“Tl, o Cay $ J ae eo DATES EMPLOYED

 

ea

 

we THLE Balen ok. Eh “wth, Ty.

| Barrerre, Seeves ortey

 

EAPTENDER A, Wee. +0
elle 300 Me A ian)

Sean oaAn~ CG CG.

 

Fairy, Sacueny Neos
4S Dvr Bus, beeen,

 

IMMEDIATE SUPERVISOR NN TES
REASON FOR LEAVIN
— Cried )

HOURLY BATEISALARY, :

FINAL":

 

— J A A

PER.

 

 

 

 

 

 

  

 

MAY WE CONTACT FOR REFERENCE? ves) L NO [ LATER vs \ 3 Ne CLAN ene Sih epee ce
EMPLOYER , TELEPHONE “DATES\EMPLOYED 3. SUMMARIZE THE TYPE OF WORK
EAr1 OAn'S ( ———————— FROM: Ji. TO: | PERFORMED AND JOB RESPONSIBILITIES
ADDRESS ¢
6500 S.Kurew St 0005 | OT | Byers cays Ca Op)
JOB TITLE oH HOURLY RATEISALARY * . o
BeeTENDeR, SERVI STARTING | AY Real Oeect, SEAT,
Benne SUPERVISOR AND TITLE, Aiea ‘ , x = PER 2 ~ 7
Dhroor brewer C¥ can 9 yea yae Al Aus Sh wee Mabie
REASON FORLEAVING ~~ a “HOURLY BATERRCARE: é.
oS vy 8 O} Ne The jowe ROSS BINA, Seed
$ PER

MAY WE CONTACT FOR REFERENCE? ves NO | LATER

 

 

 

 

 

 

 

ELE ie
EM Bh oS CAyy “ iy 450 A 7 | PERFORMED AND JOB RESPONSIBILITIES
AOORESE, Meat elas 4 + iy she
RY NT evi | Wom q S fel S) OBE
JOB Te wader | ys. 32 hi pers k
tr é .

 

IMMEDIATE SUPERVISOR AND TITLE

TRANS — Ba MANAGER

 

REASON FOR LEAVING

 

— RemoPeren SWE FoR bvbees ~ 601 20 bento : ,

MAY WE GONTACT FOR REFERENCE? | ves { NO | LATER

 

 

 

 

 

Comments INCLUDING EXPLANATION OF ANY GAPS IN EMPLOYMENT

 

 

 

Skills and Qualifications — Summarize any special training, skills, license and/or certificates that may qualify you as being able

to perform job-relat

Oyer JU yes.

mctions in the position for wa ou are applying.

of Seryke tn udhey eXervence \

yd pene kills awd Nidut

 

 

ANI, Vue aaktin many conflnents fron doom Chentdle and

| ve +h ee

 

 

Vnsiness, Lye a noad worl etic and

ab « class y restart hike REA }

 

Tuy Cy tah 0 hoperlly he giver a chance
“Exhibit 1 —
¥ducational Background IF JOB RELATED _
7 OF
* A, List last three (3) schools attended; outing with most recent. B. List number of years completed. C. Indicate degree or diploma

_eared, ifany. D. Grade Point Average or Class Rank. E E. Maj or field of study. FE. Minor field of study (if applicable)

   

 

 

 

 

 

 

 

 

 

 

 

 

References

List name and telephone number of three business/work references that are not related to you and are not previous supervisors. [f not

 

 

 

 

 

 

 

 

 

Additional Information

 

List professional, trade, business, or civic associations and any offices held.
EXCLUDE MEMBERSHIPS THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER
SIMILARLY PROTECTED STATUS.

 

 

 

 

Rene Esters Cty) Veuer Wiveiang

 

 

 

 

List special accomplishments, publications, awards, etc,
EXCLUDE INFORMATION THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER

PROTECTED STATUS.

 

 

 

 

List any additional information you would like us to consider.

 

 

 

 

 

 

 

Exhibit 1-
Convictions: A conviction does not auts “tically mean you will not ibe offered ob. What you are
convicted of, the circumstances surrounung the conviction and haw long ago th conviction occurred are
important considerations i in eerie, your eligibility, Give all the facts, so that a fair decision can be

made,

 

 

PLEASE READ CAREFULLY BEFORE SIGNING

I hereby certify that the information provided on the
application is accurate to the best of my knowledge and
subject to verification by this company,

I give the employer the right to contact and obtain job related
information from all references, employers, and educational
institutions and to otherwise verify the accuracy of the
information contained in this application. I hereby release
from liability the employer and its representatives for seeking,
gathering and using such information and all other persons,
corporations or organizations for furnishing such information.
This information may include, but is not limited to,
verification of previous employment and employment
references, verification of education including request for
transcripts, credit reports, motor vehicle driving records and
criminal reports, ete.

I understand that if 1 am employed, any misrepresentation or
material omission made by me on this application will be
sufficient cause for cancellation of this application or
immediate discharge from the employer's service, whenever it
is discovered,

T also understand that my employment is conditional upon my
satisfactorily passing a drug screening, if one is requested, to
be given by a physician, clinic or other health care provider
selected by the company.

{ understand that completion of this form does not guarantee
me a status as an applicant or any consideration for
employment unless I meet all stated minimum qualifications
required of the position for which I am asking to be
considered.

This application is current for only 60 days. At the conclusion
of this time, if I have not heard from the employer and still
wish to be considered for employment, it will be necessary to
fill out a new application.

In the event I am employed, I understand that all employees
are subject to termination with or without cause and without
prior notice at the discretion of the company, except as may be
required by law. If, in the event I choose to voluntarily
terminate my employment, I am free to do so at any time. If I
choose to give proper notice of termination, the company may
either permit me to continue my employment during the notice
period or may accept my resignation immediately.

   
    
 

Signature of Applipant

C

Date:

I authorize the company to supply my employment record, in
whole or in part, and in confidence, to any prospective
employer, government agency, or other party, with a legal
and/or proper interest.

I understand that in performance of my job the Company may
have reason to video, record, use likenesses of or take pictures
of employees to be used in advertisements, promotions and
documents explaining the work done at REATA.

In the event of my employment, I will comply with all rules
and regulations as set forth in the company’s policy manual or
other communications distributed to all employees. I also
understand that if I am hired, T will be required to provide
proof of identity and legal work authorization.

I understand that the employer has
implemented the REATA~ Restaurant
Behavioral Standards for Employment
Dispute Resolution, an alternate dispute
resolution program that the employer and
all of its employees must use to resolve
employment-related disputes. I
understand that participation in this
program is a mandatory condition of my
employment and that I agree to comply
with this program by becoming employed
with the employer at any time on or after
January 1, 2002.

I understand that by completing and submitting this
application for employment with REATA Restaurant. I
understand and agree that REATA (the "COMPANY"), has a
Dispute Resolution Plan, which is incorporated by reference in
this application. This Plan is the required and exclusive way
for applicants, Employees and the Company to resolve any
and all disputes. I agree to resolve any dispute between the
Company and me arising out of this application or, if the
Company hires me, out of my employment, through the
Dispute Resolution Plan, which includes binding arbitration as
a final step.

I represent and warrant that I have read the above statements
and accept them as conditions of employment with the

company. Date 6, ("] / | S

Exhibit 1.
Application for Employment

 

 

Front of the House

 

: : Fa
Supe Veto we Oke
Please Print Pag ee rar Pe en A -
Equal access to programs, services and employment is available to all persons. ‘Those applicants requiring reasonable accommodation
to the applicant and/or interview process should notify a representative of the Human Resource Department.

; SERVER /y Rae
Position(s) applied for is s Date of application / Z LBB
; a " ,
Referral Source |. Advertisement Employee | Relative f Government Employment Agency

 

| Walk-in [ Private Employment Agency L Other
Name of source (if applicable) _Cl f Y¥fous C A it RE. ibn

 

 

  
  

 

Name ) EFEREY KYEAL
FARTWJOF

 
 

ely

) obile/Beeper/Other Phone # _( )

If necessary, best time to call you at home is

Telephone # |

  

Social Security #

FUP EOM ERE EN EU EREES SEDONA HMELE CET ESE S REE OOS SHAE O BEI N OOH DURDEN EROS EREEEEE FORESEES SU GSE OE OE TENOHEN PENDS BEEK S

1, May we contact you at WOrK? ooo... cesescseeeeseseeennns Uearessvnsssaoncenvey onaenavnsd eas etnen touts se¥iad babies slbubebsTeanrepenenenensvenenanense | Yes Zs)

 

 

 

2. If yes, work number and best time to Call...c.ccssssssesccsccsssessesseesscenecscssecssesnceseseyennees (__) : AMIP

3. If you are under 18 and it is required, can you furnish a work permit? .....cssccccssessssscssesssssessssesescseessssescesceeecosesessees byes lente
4. [fno, please explain __

5. Have you submitted an application here before? .....ccsessessesessecsesevsseavsscesecssegnenss Meateenees ‘. atte scusvaveneasanestscantenenaves + Yes No

6. Lf yes, give date(s) ceccsscsescesesssessesensassscscscsvesessusssevavspsessenssaneess oP eva EN SAU Sas a ag AAV EWA AUSTNGETA RUAN end vane enceneneeenndonannes { {oo

7. Mave you ever been employed here before? oo... ssssssssesssvessssaessssvsveeseesvcsvsevcavensensevssusavarsastsssesevaucasavasscesesvavsvervanveves } Yos [xe
8. If yes, Zive date(s) .....cssssscssssesssecesessseecerescsesnsassesrssscevsecsaseeesesesuseessessassavaces wee From / { To f {

9. Are you legally eligible for employment in this COUMULY? ...ccscscecccccsssesessesesssssesssacsssavsesseerseserersstsseacesseeseeseees Fi No

1G. Date available fae winds oy esssssvsssvessecessauycxcussusspacsvisdinsnsncastannrtmenressneenceocenerenravennenontosvacerareveraeeaowevevnveveseusesveueeo vase _& i 4 1 203
!1, Type of employment desired ' Part-Time | Temporary f Seasonal Educational Co-op

12, Will you relocate if the job requires it? css (Way No Will you travel if job requires it?

 

 

13, Are you able to meet the attendance requirements of the posilion?,,........ccssecsecsssessessesesceeseessseessesecarcatsauevesessnsees + No
14. Will you work overtime if required? ...ssscscsessesssssesssessessavessessssessissessstvessecsusssecegssssecessaresucasavecavsusarsasaresuscassuseasesces - No
15, If no, please explain

16, Have you ever been bonded? ......sececsscesesssssssessssessessessessecssssvesssssessussesesvesssseyauvssecansresasgasesate ceycescacavaneacarsseensasens
17. Have you ever been convicted of a crime in the last seven (7) years? s...ccssssccessesscsecsccsessucssssesecsesaeeessscssesessecsuceeses } Yos Aro)

18. If yes, please explain _

CONVICTION WILL NOT NECESSARILY BE A BAR TO EMPLOYMEN; EACH INSTANCE AND EXPLANATION WILL GE CONSIDERED IN RELATION TO THE POSITION FOR \WilGiT YOU ARE
APPING

19. Driver’s license number if driving is an essential job function
5 J

 

____ State

Please mark an X in the boxes, which you would be committed to working.
You must commit to one shift in the gray boxes, indicate your choice with an X.
Monday , Tuesday _ Wednesday Thursday Friday

PY

' AN EQUAL OPPORTUNITY EMPLOYER

 

  

 

 

 

 

 

 

Exhibit 1

 
Employment History ~_

pos
\ «

Provide the following information for your past and current employers, assignments or volunteer acuvities, starting with the most
recent (use additional sheets if necessary). Explain any gaps in employment in comments section below.

5 SUMMARIZE THE TYPE OF WORK

PERFORMED AND JOB RESPONSIBILITIES

MAY WE CONTACT FOR REFERENCE? YES [ NO LA

ELEPHON
PLOYER } ¢ ‘ d DATES EMPLOYED

MAY WE CONTACT FOR REFERENCE?

E SUMMARIZE THE TYPE OF WORK

PERFORMED AND JOB RESPONSIBILITIES

MAY WE CONTACT FOR REFERENCE? NO
OYER

SUMMARIZE THE TYPE OF WORK
PERFORMED AND JOB RESPONSIBILITIES

cl

MAY WE CONTACT FOR REFERENCE? YES | NO LATER

 

Comments INCLUDING EXPLANATION OF ANY GAPS IN EMPLOYMENT

 

 

 

Skills and Qualifications — Summarize any special training, skills, license and/or certificates that may qualify you as being able _-

to perform job-related functions in the poSition for which you ate applying,

L HAVE _SERUDD fok 6 YORR< =) mil) Gree ET Rest Kas,
Mt RbEp FoR priosT fp Vener | uo fi (O0KIvb ro

RURY To Wipuhbimbig cn) A DUEL EUL- REPU RIT
Exhibit 1-
' Educational Background irsosrevateo _~

~ vf
_ A, List last wuree (3) schools attended, ..arting with most recent, B. List number of years completed. C. Indicate degree or diploma
if any, D, Grade Point A or Class Rank, E, or ficld of study, F, Minor field of if applicable).

   
       

eRe 4.2. Byse
O

References

List name and telephone number of three business/work references that are nof related to you and are nof previous supervisors. If not
applicable, list three school personal references who are not related to you
7 Rear tys AT i jy ‘ i es)

     
 
 
   

    
   

 

 
 
 
  

    
 

Rae Te
SLUNG I

 

 

 

 

 

BRAD Vez Ar
MaKe BUS

 

 

Additional Information

List professional, trade, business, or civic associations and any offices held.

EXCLUDE MEMBERSHIPS THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER
SIMILARLY PROTECTED STATUS.

     

 

 

 

 

 

 

 

List special accomplishments, publications, awards, etc.
EXCLUDE INFORMATION THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER
PROTECTED STATUS.

 

 

 

 

List any additional information you would like us to consider, “T- AM A vERY & AO ERLEKC ED
AnD Sr ROUG SERVER: T  woem 26 <nteR Sten sn)
Poe Mor  OlPekerUNeeres  Woercar TYe

EIREM LY Roragle + nave A WER} OPEN Arn EDULE.

 

 

 

 

Exhibit 1
Er Flies ences eee wee |

 

* important consideratio
“made.

 

 

 

Che

 
   
    

 

I hereby certify that the information provided on the
application is accurate to the best of my knowledge and
subject to verification by this company.

I give the employer the right to contact and obtain job related
information from all references, employers, and educational
institutions and to otherwise verify the accuracy of the
information contained in this application, I hereby release
from liability the employer and its representatives for seeking,
gathering and using such information and all other persons,
corporations or organizations for furnishing such information.
This information may include, but is not limited to,
verification of previous employment and employment
references, verification of education including request for
transcripts, credit reports, motor vehicle driving records and
criminal reports, etc.

1 understand that if I am employed, any misrepresentation or
material omission made by me on this application will be
sufficient cause for cancellation of this application or
immediate discharge from the employer’s service, whenever it
is discovered.

I also understand that my employment is conditional upon my
satisfactorily passing a drug screening, if one is requested, to
be given by a physician, clinic or other health care provider
selected by the company.

1 understand that completion of this form does not guarantee
me a status as an applicant or any consideration for
employment unless I meet all stated minimum qualifications
required of the position for which I am asking to be
considered.

This application is current for only 60 days. At the conclusion
of this time, if I have not heard from the employer and still
wish to be considered for employment, it will be necessary to
fill out a new application.

In the event I am employed, I understand that all employees
are subject to termination with or without cause and without
prior notice at the discretion of the company, except as may be
required by law. If, in the event I choose to voluntarily
terminate my employment, I am free to do so at any time. If I
choose to give proper notice of termination, the company may
either permit me to continue my employment during the notice
period or may accept my resignation immediately.

Signature of Applicant Lk é!
Date:_(p ° HZ -Polr

 

PLEASE READ CAREFULLY BEFORE SIGNING

- company.

LS

-— /

I authorize the company to supply my employment record, in
whole or in part, and in confidence, to any prospective
employer, government agency, or other party, with a legal
and/or proper interest.

T understand that in performance of my job the Company may
have reason to video, record, use likenesses of or take pictures
of employees to be used in advertisements, promotions and
documents explaining the work done at REATA.

In the event of my employment, I will comply with all rules
and regulations as set forth in the company’s policy manual or
other communications distributed to all employees. I also
understand that if Iam hired,.1 will be required to provide
proof of identity and legal work authorization.

IT understand that the employer has
implemented the REATA Restaurant
Behavioral Standards for Employment
Dispute Resolution, an alternate dispute
resolution program that the employer and
all of its employees must use to resolve
employment-related disputes. I
understand that participation in this
program is a mandatory condition of my
employment and that I agree to comply
with this program by becoming employed
with the employer at any time on or after
January 1, 2002.

I understand that by completing and submitting this

application for employment with REATA Restaurant. JI
understand and agree that REATA (the "COMPANY"), has a
Dispute Resolution Plan, which is incorporated by reference in
this application. This Plan is the required and exclusive way
for applicants, Employees and the Company to resolve any
and all disputes, I agree to resolve any dispute between the
Company and me arising out of this application or, if the
Company hires me, out of my employment, through the
Dispute Resolution Plan, which includes binding arbitration as
a final step.

T represent and warrant that I have read the above statements
and accept them as conditions of employment with the

Date 6 / IP, NS

Exhibit 1:

 
/ :

Application for Exyployment |

 

| . EATA eS

Front of the House RESTAURANT
Please Print
Equal access to programs, services and employment is available to al! persons. Those applicants requiring reasonable accommodation
to the applicant and/or interview process should notify a representative of the Human Resource Department.

Position(s) applied for. S Ex VOL Date of application Ol, OA 1S

 

 

 

 

  

 

 

 

 

  

 

 

 

Referral Source L Advertisement [ Employee Relative - Government Employment Agency
Walk-in - Private Employment Agency - Other

Name of source Gf applicable) a — as A
Name \ , CCNY dn ENE ) AU ie
Address
Telephone f ( ) Mobile/Beeper/Other Phone # i... Securily #
If necessary, best time to call you at home is ........ OVE) seas easeusasgnegseacsesesesnsesseetoapscessuenersessessracssuoeseateaensessoes : AMIPM
L. May we contact you at work7......... sresesess NS. Y Lscsetssensesesesnseescecensenteeeeseestetes esedasessveseesssastes sued sesrevesseresssterenseters } Yes [ No
2. If yes, work number and dest time Co call.....,.c.s0000 sadeas eaves steusesceeessseneereerstenennne (} : __ AMP
3. Ifyou are under [8 and it is required, can you furnish a work permit? ............000 pecnnrareceasccasaned Jensentnsensenenagnees [ Yes + No
4. If no, please explain.
5. Have you submitted an application here before? .......ssscssessassssssescssnessssassssssnsesssusassonsesusssaussesesseapussanessavanacesonsonsends Yes ra)
G. If yes, give date(s) .........cssessssssesessscnscsssesseossnsssssessvesssasesscssscsssssetonsesesssesusesvseavessaueressesnsseseveavetessusavancesessssaseanesees / t
7. Have you cyer been employed here DefOre? ........ssssscscsertssssecesensesetecsssecscssssesesesesauosassensepasses seseencoseavenseaeepe tesaseascees f Yes i Ko)
8. If yes, give date(s) susununtntssastssnstnsisetnesenee susnenanesseeseneassanussensanssesouecneasessent From i f To. i f
9, Are you legally cligible for employment in this COUMITY? ............ccccccsssesscecoessessssessessecscsssess soueensessonsesnsarsesnseareesnes Heh | No
10. Date available for work wonder Qe. fesvevesonvennssnsssenssenitunnnasanseeeervnasnnssnes eo cetonnentacoeseeecaseensensonsetavenenceaeaese sees i {
11. Type of employment desired FuleTip G } Part-Time | Temporary - Seasonal bE Educational Co-op
12. Will you relocate if the job requires it? .........e |: Yes tA) Will you travel if job requires it? ..............
13. Are you able to meet the attendance requirements of the position?..........0.: : sssuvetvecseneanseanstassnessuseassasescsssouessusaes
14, Will you work overtime if required? ..... css cesssssssssssassscsseeecssssessssssosssavesesscsnserenvesvaseseseatecsavensevesteseseveseneesuen seas

15, If no, please explain

 

16. Have you ever been bonded? ...........scssssssssucerscssssssssercsssscessessecusassvesesessungusssasessenssesaretvavavevotsndevsasensseseseesseseastares

 

17, Have you ever been convicted of a crime in the last sovem (7) yOars? ........ccsessssscscsesssssecse sossonsesseeestrsevsorscuse se sees

18. If yes, please explain _
GONVICTION WiLL NOT NECESSARILY BE A GAR TO EMPLOYMENT EACH INSTANCE AND EXPLANATION WILL BE CONSIDERED IN RELATION TO THE POSITION FOR WHICH YOU ARE
PP

19, Driver’s license number if driving is an essential job function State

 

Please mark an X in the boxes, which you would be committed to working,
You must commit to one shift in the gray boxes, indicate your choice with an X.
Monday Tuesday Wednesday Thursday Friday

aml xX x x 4 x
PM Jf Vv Y XM

Ns , AN EQUAL OPPORTUNITY EMPLOYER

 

 

 

 

 

 

 

 

 

 

 
~ Employment History

 

Provide the following information for your past and current employers, assignments or volunteer activiues, starting with the most
recent (use additional sheets if necessary). Explain any gaps in employment in comments section below.

 

 

he SwsVe

GLE 331. 1594E eee

SUMMARIZE THE TYPE OF WORK

“| PERFORMED AND JOB RESPONSIBILITIES

 

 

 

 

meme 28 \ hs 6] wenercal weir
INMEDIAT Server A is ttvles dues

 

UPERVISOR-AND TITLE
erry yorriaan - GV
REASON FOR LEAVING)

 

 

 

ake
“peal cone [nan meant ,
. MAY WE CONTACT FOR REFERENCE? es) NO [ USER

 

EMPL -rELEPHONE
Us (8

git 33 DUBE so

DATES EMPLOYED

 

ADDRESS * 2U0) mi . 4 ah

acnagl Wate,

 

JOB TITLE

Server /+raimel

Bm [Fe bloc

dues 7

 

 

nema AND ae (y AN

1G.
REASON FOR LEAVING —
WA ove UO

r | tryanane, News

Sey vars

 

MAY WE CONTACT FOR REFERENCE? Kes ¥ NO \ LATER

 

 

[204 -S9R rc Te

SUMMARIZE THE TYPE OF WORK
PERFORMED AND JOB RESPONSIBILITIES

 

tH AeDuer Sa) Wien
GB tua

 

oneding. fe Loseno, Sal,

 

 

mist“

me CaS handling. /

 

rc| \ ving
JOB TITLE
Sere
IMMEDI

Kim SID - former ones

5 (ins w evund ohanes /

 

w Ne Oudnershul

 

 

MAY WE CONTACT FOR REFERENCE? Ses [- NO | LATER

| boo King, appoint mrs

 

 

ea ( Y it Duce i FONE

=

985-1

SUMMARIZE THE TYPE OF WORK

|] PERFORMED AND JOB RESPONSIBILITIES

 

ADDRESS POLS A , aM

 

JOB TITLE Sov l Laing

 

 

Ere eh Hel ~ Oui ner

 

 

 

_Ahdieing nbd

 

REASON FOR LEAVING ~
ba )\ ous S-

Pues

 

MAY WE GONTACT FOR REFERENCE? (rest no | Later

 

.\5

 

 

=

Comments INCLUDING EXPLANATION OF ANY GAPS IN EMPLOYMENT

 

 

 

Skills and Qualifications — Summarize any special training, skills, license and/or certificates that may qualify you as being able

Clot Hy ty Wars

to perfarm job-related function

2 Ly\ wat

ney aC fo Wet ou are app

SCY

 

 

Exhibit 1 —
Educational Background tr sos retatep _

A. List last three (3) schools attended; aarting with most recent. B. List number of yeats vompleted, C. Indicate degree or diploma
earned, if any. D. Grade Point Average or Class Rank. E, Major field of stud dy. FE. Minor field of study Gt applicable).

io Ot) > || 30 | dans
Mark Albers HS -6l

 

 

     
 

 

 

 

 

LS
2
S
S
=
RA
go

 

 

 

 

 

 

 

References

List name and telephone number of three business/work references that are nof related to you and are not previous supervisors. If not
app licable, list three school personal ee ae are not related to you.

  
 

 

 
 
 

ra aoe

  
   

 

  

of O.So/ wermne lene
ov”

 

Additional Information

List professional, trade, business, or civic associations and any offices held.
EXCLUDE MEMBERSHIPS THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER

SIMILARLY PROTECTED STATUS.

 

 

 

 

 

 

 

 

 

List special accomplishments, publications, awards, etc.
EXCLUDE INFORMATION THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER

PROTECTED STATUS.

 

 

 

List any additional information you would like us to consider,

 

 

 

 

 

 

 

Exhibit 1
Educational Background IF JOB RELATED

on

A. List last three (3) schools attended; -ouarting with most recent. B. List number of yeats completed, C. Indicate degree or diploma
earned, if any. D. Grade Point Average or Class Rank, E. Major field of study. K Minor field of stud i

   
  

 

 

         

    

 

 

Dart Abel WSO %  Idbiplona! 7.8 general

 

 

 

 

 

 

 

References

List name and telephone number of three business/work references that are not related to you and are not previous supervisors, If not
ap ae = three school personal references who are not related to you.

    

 

   

 

he -

of OSE wernd ime

 

 

 

Additional Information

List professional, trade, business, or civic associations and any offices held.
EXCLUDE MEMBERSHIPS THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER
SIMILARLY OTe TED S Sees

 

 

 

 

 

 

 

List special accomplishments, publications, awards, etc.
EXCLUDE INFORMATION THAT WOULD REVEAL SEX, RACE, RELIGION, NATIONAL ORIGIN, AGE, COLOR, DISABILITY OR ANY OTHER

PROTECTED STATUS.

 

 

 

List any additional information you would like us to consider.

 

 

 

 

 

 

 

Exhibit 1-
 

. Convictions: A conviction does not auto” “tically mean you. will not be offered a oy, What you a are "Y fig’
convicted of, the: circumstances sur TOUNweAL t the conviction and how long ago ‘the -onviction occurred are
important considerations i in it determing es ead Give. all the facts so that a Jair decision can be:

maile, a

 

PLEASE READ CAREFULLY BEFORE SIGNING

1 hereby certify that the information provided on the
application is accurate to the best of my knowledge and
subject to verification by this company.

I give the employer the right to contact and obtain job related
information from all references, employers, and educational
institutions and to otherwise verify the accuracy of the
information contained in this application. I hereby release
from liability the employer and its representatives for seeking,
gathering and using such information and all other persons,
corporations or organizations for furnishing such information.
This information may include, but is not limited to,
verification of previous employment and employment
references, verification of education including request for
transcripts, credit reports, motor vehicle driving records and
criminal reports, etc.

I understand that if 1 am employed, any misrepresentation or
material omission made by me on this application will be
sufficient cause for cancellation of this application or
immediate discharge from the employer’s service, whenever it
is discovered.

lL also understand that my employment is conditional upon my
satisfactorily passing a drug screening, if one is requested, to
be given by a physician, clinic or other health care provider
selected by the company.

[ understand that completion of this form does not guarantee
me a status as an applicant or any consideration for
employment unless [ meet all stated minimum qualifications
required of the position for which I am asking to be
considered.

This application is current for only 60 days. At the conclusion
of this time, if [ have not heard from the employer and still
wish to be considered for employment, it will be necessary to
fill out a new application.

In the event I am employed, I understand that all employees
are subject to termination with or without cause and without
prior notice at the discretion of the company, except as may be
required by law. If, in the event I choose to voluntarily
terminate my employment, I am free to do so at any time. If I
choose to give proper notice of termination, the company may
either permit me to continue my employment during the notice
period or may accept my resignation immediately,

Signature of Applicant

00 | 62

Date:

  

  
  
 
 
 

I authorize the company to supply my employment record, in
whole or in part, and in confidence, to any prospective
employer, government agency, or other party, with a legal
and/or proper interest.

lL understand that in performance of my job the Company may
have reason to video, record, use likenesses of or take pictures
of employees to be used in advertisements, promotions and
documents explaining the work done at REATA.

In the event of my employment, I will comply with all rules
and regulations as set forth in the company’s policy manual or
other communications distributed to all employees. I also
understand that if I am hired, I will be required to provide
proof of identity and legal work authorization.

I understand that the employer has
implemented the REATA Restaurant
Behayioral Standards for Employment
Dispute Resolution, an alternate dispute
resolution program that the employer and
all of its employees must use to resolve
employment-related disputes. I
understand that participation in this
program is a mandatory condition of my
employment and that I agree to comply
with this program by becoming employed
with the employer at any time on or after
January 1, 2002.

I understand that by completing and submitting this
application for employment with REATA Restaurant, I
understand and agree that REATA (the "COMPANY"), has a
Dispute Resolution Plan, which is incorporated by reference in
this application. This Plan is the required and exclusive way
for applicants, Employees and the Company to resolve any
and all disputes. I agree to resolve any dispute between the
Company and me arising out of this application or, if the
Company hires me, out of my employment, through the
Dispute Resolution Plan, which includes binding arbitration as
a final step.

l represent and warrant that I have read the above statements
accept them as conditions of employment with the

DateLXO, QZ ; Is

 

Exhibit 1

 
